THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
FRIENDLYWAY CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.


Warrant No. _______
_____________, 2006



FRIENDLYWAY CORPORATION
FORM OF WARRANT TO PURCHASE COMMON STOCK


Void after _________ __, 2011


THIS CERTIFICATE certifies that ____________________, having an address at
______________________________________, or permitted assignees is the registered
holder (the “Holder”) of this Warrant to Purchase Common Stock (the “Warrant”)
to purchase shares of the common stock, $.001 par value per share (the “Common
Stock”), of friendlyway Corporation, a corporation duly organized and validly
existing under the laws of the State of Nevada (the “Company”). This Warrant has
been issued to the Holder in connection with the private placement of securities
offered pursuant to the Company’s Securities Purchase Agreement dated as of
____________, 2006 (together with all documents and filings attached thereto,
the “Securities Purchase Agreement”).


FOR VALUE RECEIVED, the Company hereby certifies that the Holder is entitled to
purchase from the Company [one share for every three shares that the Notes are
convertible into] duly authorized, validly issued, fully paid and nonassessable
shares of Common Stock (the “Warrant Shares”) at a purchase price per share
equal to $0.19 (the “Warrant Price”), and subject to the terms, conditions and
adjustments set forth below in this Warrant and in the Securities Purchase
Agreement. The person or entity in whose name this Warrant is registered on the
records of the Company regarding registration and transfers of this Warrant (the
“Warrant Register”) is the owner and holder thereof for all purposes, except as
described in Section 6 hereof.

1

--------------------------------------------------------------------------------


 
1. Vesting of Warrant. This Warrant shall vest and become exercisable
immediately following the Closing (as defined in the Securities Purchase
Agreement).


2. Expiration of Warrant. This Warrant shall expire at 5:00 p.m., New York local
time, on _________, 2011, which is the fifth anniversary date of the Closing
(the "Expiration Date").


3. Exercise of Warrant. This Warrant shall be exercisable pursuant to the terms
of Section 1 and this Section 3 hereof.


3.1 Manner of Exercise. This Warrant may only be exercised by the Holder hereof,
in accordance with the terms and conditions hereof, in whole or in part with
respect to any portion of this Warrant, into shares of Common Stock, during
normal business hours on any day other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York, New York are authorized by
law to be closed (a “Business Day”) on or prior to the Expiration Date with
respect to such portion of this Warrant, by surrender of this Warrant to the
Company at its office maintained pursuant to Section 8.2(a) hereof, accompanied
by an exercise notice in substantially the form attached to this Warrant as
Exhibit A, duly executed by or on behalf of the Holder together with (a) or (b)
below:


(a) the payment of the Warrant Price in cash; or


(b) (i) The Holder may, at its option, elect to exercise this Warrant, in whole
or in part and at any time or from time to time, on a cashless basis, by
surrendering this Warrant, with the purchase form attached to this Warrant as
Exhibit A duly executed by or on behalf of the Holder, at the principal office
of the Company, or at such other office or agency as the Company may designate,
by canceling a portion of this Warrant in payment of the Warrant Price payable
in respect of the number of Warrant Shares purchased upon such exercise. In the
event of an exercise pursuant to this subsection 3.1(b), the number of Warrant
Shares issued to the Holder shall be determined according to the following
formula:
 
X = Y(A-B)
                          A
Where:   X =  the number of Warrant Shares that shall be issued to the Holder;
Y = the number of Warrant Shares for which this Warrant is being exercised
(which shall include both the number of Warrant Shares issued to the Holder and
the number of Warrant Shares subject to the portion of the Warrant being
cancelled in payment of the Warrant Price);

2

--------------------------------------------------------------------------------




A = the Fair Market Value (as defined below) of one share of Common Stock; and
B = the Warrant Price then in effect.

 
(ii) The Fair Market Value per share of Common Stock shall be determined as
follows:
 
(1) If the Common Stock is listed on a national securities exchange, the Nasdaq
National Market, the OTC Bulletin Board or another nationally recognized trading
system as of the Exercise Date, as defined below, the Fair Market Value per
share of Common Stock shall be deemed to be the average of the high and low
reported sale prices per share of Common Stock thereon on the trading day
immediately preceding the Exercise Date, as defined below, (provided that if the
Common Stock is not so listed on such day, the Fair Market Value per share of
Common Stock shall be determined pursuant to clause (2) below).
 
(2) If the Common Stock is not listed on a national securities exchange, the
Nasdaq National Market, the OTC Bulletin Board or another nationally recognized
trading system as of the Exercise Date, as defined below, the Fair Market Value
per share of Common Stock shall be deemed to be the amount most recently
determined by the Board of Directors of the Company or an authorized committee
of the Board of Directors of the Company (the “Board”) to represent the fair
market value per share of the Common Stock (including without limitation a
determination for purposes of granting Common Stock options or issuing Common
Stock under any plan, agreement or arrangement with employees of the Company);
and, upon request of the Holder, the Board (or a representative thereof) shall,
as promptly as reasonably practicable but in any event not later than 15 days
after such request, notify the Holder of the Fair Market Value per share of
Common Stock. Notwithstanding the foregoing, if the Board has not made such a
determination within the three-month period prior to the Exercise Date, as
defined below, then (A) the Board shall make, and shall provide or cause to be
provided to the Holder notice of, a determination of the Fair Market Value per
share of the Common Stock within 15 days of a request by the Holder that it do
so, and (B) the exercise of this Warrant pursuant to this subsection 3.1(b)
shall be delayed until such determination is made and notice thereof is provided
to the Holder.
 
3.2 When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company as provided
in Section 3.1 hereof (“Exercise Date”), and, at such time, the corporation,
association, partnership, organization, business, individual, government or
political subdivision thereof or a governmental agency (a “Person” or the
“Persons”) in whose name or names any certificate or certificates for shares of
Common Stock shall be issuable upon exercise as provided herein shall be deemed
to have become the holder or holders of record thereof.

3

--------------------------------------------------------------------------------




3.3 Delivery of Stock Certificates. As soon as practicable after each exercise
of this Warrant, in whole or in part, and in any event within five (5) Business
Days thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder hereof or, subject to Section 6 hereof, as the Holder (upon payment
by the Holder of any applicable transfer taxes) may direct:


(a) a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock to which the Holder shall be entitled upon
exercise plus, in lieu of any fractional share to which the Holder would
otherwise be entitled, all issuances of Common Stock shall be rounded up to the
nearest whole share.


(b) in case exercise is in part only, a new Warrant of like tenor, dated the
date hereof and calling in the aggregate on the face thereof for the number of
shares of Common Stock equal to the number of shares called for on the face of
this Warrant minus the number of shares designated by the Holder upon exercise
as provided in Section 3.1 hereof (without giving effect to any adjustment
thereof).


3.4 Company to Reaffirm Obligations. The Company will, at the time of each
exercise of this Warrant, upon the written request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to the Holder all
rights (including without limitation any rights to registration of the shares of
Common Stock issued upon exercise) to which the Holder shall continue to be
entitled after exercise in accordance with the terms of this Warrant; provided,
however, that if the Holder shall fail to make a request, the failure shall not
affect the continuing obligation of the Company to afford the rights to such
Holder.


4. Anti-dilution Adjustment.


4.1 Stock Dividends, Stock Splits, Etc. If the Company declares or pays a
dividend on its Common Stock payable in Common Stock or other securities, or
subdivides the outstanding Common Stock into a greater amount of Common Stock,
then upon exercise of this Warrant, for each Warrant Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Warrant Shares of
record as of the date the dividend or subdivision occurred.


   4.2 Reclassifications, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise of this Warrant, Holder
shall be entitled to receive, upon exercise of this Warrant, the number and kind
of securities and property that Holder would have received for the Warrant
Shares if this Warrant had been exercised immediately before such
reclassification, exchange, substitution, or other event. The Company or its
successor shall promptly issue to Holder a new Warrant for such new securities
or other property. The new Warrant shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4.2, including, without limitation, adjustments to the Warrant
Price and to the number of securities or property issuable upon exercise of the
new Warrant. The provisions of this Section 4.2 shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.

4

--------------------------------------------------------------------------------




4.3 Adjustments for Combinations, Etc. If the outstanding shares of Common Stock
are combined or consolidated, by reclassification or otherwise, into a lesser
number of shares, the Warrant Price shall be proportionately increased.


4.4 Merger or Consolidation. In case of any consolidation of the Company with,
or merger of the Company into any other corporation, or in the case of any sale
or conveyance of all or substantially all of the assets of the Company other
than in connection with a plan of complete liquidation of the Company, then as a
condition of such consolidation, merger or sale or conveyance, adequate
provision will be made whereby the registered holder of the Warrant will have
the right to acquire and receive upon exercise of this Warrant in lieu of the
shares of Common Stock immediately theretofore subject to acquisition upon the
exercise of this Warrant, such shares of stock, securities or assets as may be
issued or payable with respect to or in exchange for the number of shares of
Common Stock immediately theretofore subject to acquisition and receivable upon
exercise of this Warrant had such consolidation, merger or sale or conveyance
not taken place. In any such case, the Company will make appropriate provision
to insure that the provisions of this Section 4 hereof will thereafter be
applicable as nearly as may be in relation to any shares of stock or securities
thereafter deliverable upon the exercise of this Warrant.


4.5 Adjustment of Warrant Price. Except as otherwise hereinafter provided in
Section 4.6, in the event that the Company shall sell any shares of Common Stock
for a consideration per share less than the Warrant Price, or issue any options,
rights or warrants to purchase Common Stock or issue any securities convertible
into or exchangeable for Common Stock at an exercise or conversion price below
the Warrant Price (such lower per share Common Stock sale price and/or
derivative security exercise or conversion price below the Warrant Price being
referred to as the “Lowered Warrant Price”), then the Warrant Price for the
exercise of all Warrant Shares hereunder shall immediately be changed to the
Lowered Warrant Price.


4.6 Exceptions. No adjustment to the Warrant Price shall be made pursuant to
Section 4.5 with respect to (i) pursuant to Subsections 4.1 through 4.4 above;
(ii) pursuant to options, warrants or other obligations to issue shares
outstanding on the date hereof as disclosed to the Holder in writing or in the
Borrower's Exchange Act filings (iii) pursuant to any options, warrants or
shares of Common Stock that may be sold and issued to Ram Capital Resources and
its affiliates on or before July 30, 2006; and (iv) pursuant to options that are
issuable as of the date hereof under any employee incentive stock option plan
adopted by the Borrower, or such other similar compensatory options, issuances,
arrangements or plans approved by the Company’s Board of Directors.   

5

--------------------------------------------------------------------------------




4.7 Notice of Adjustments. Upon any adjustment of the terms of this Warrant
pursuant to this Section 4, then and in each such case the Company shall
promptly deliver a notice to the registered Holder of this Warrant, which notice
shall state the Warrant Price resulting from such adjustment and the changes, if
any, in the number of Warrant Shares or kind of securities or other property
purchasable at such price upon the exercise hereof, setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based.


4.8 Adjustment in Number of Securities. Upon each adjustment of the Warrant
Price pursuant to the provisions of this Section 4, the number of securities
issuable upon the exercise of each Warrant shall be adjusted to the nearest full
amount by multiplying a number equal to the Warrant Price in effect immediately
prior to such adjustment by the number of Warrant Shares issuable upon exercise
of the Warrants immediately prior to such adjustment and dividing the product so
obtained by the adjusted Warrant Price.


4.9 No Fractional Shares. No fractional shares shall be issuable upon exercise
of this Warrant and the number of Warrant Shares to be issued shall be rounded
down to the nearest whole share.


5. Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, free from
all taxes, liens and charges with respect to the issue thereof and not be
subject to preemptive rights or other similar rights of stockholders of the
Company, solely for the purpose of issuing the shares of Common Stock underlying
this Warrant, such number of its shares of Common Stock as shall from time to
time be sufficient to effect the issuance or exercise thereof, and if at any
time the number of authorized but unissued shares of Common Stock shall not be
sufficient to issue the Common Stock and effect the exercise of this Warrant, in
addition to such other remedies as shall be available to Holder, the Company
shall take such corporate action as may, in the opinion of its counsel, be
necessary to increase the number of authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purposes,
including without limitation, using its best efforts to obtain the requisite
stockholder approval necessary to increase the number of authorized shares of
the Company’s Common Stock. All shares of Common Stock issuable upon exercise of
this Warrant shall be duly authorized and, when issued upon exercise, shall be
validly issued and, in the case of shares, fully paid and nonassessable and free
from preemptive rights and free from taxes, liens and charges with respect
thereto.


6. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant but will at all times carry out all such terms and
take all such action as may be reasonably necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment.

6

--------------------------------------------------------------------------------


 
7. Restrictions on Transfer.


7.1 Restrictive Legends. This Warrant and each Warrant issued upon transfer or
in substitution for this Warrant pursuant to Section 7, each certificate for
Common Stock issued upon the exercise of any Warrant and each certificate issued
upon the transfer of any such Common Stock shall be transferable only upon
satisfaction of the conditions specified in this Section 7 and Section 8.4. Each
of the foregoing securities shall be stamped or otherwise imprinted with a
legend reflecting the restrictions on transfer set forth in Section 7 and
Section 8.4 hereof and any restrictions required under the Securities Act of
1933, as amended (the “Act”).


7.2 Notice of Proposed Transfer; Opinion of Counsel. Prior to any transfer of
any securities which are not registered under an effective registration
statement under the Act (“Restricted Securities”), the Holder will give written
notice to the Company of the Holder's intention to affect a transfer and to
comply in all other respects with this Section 7.2. Each notice (i) shall
describe the manner and circumstances of the proposed transfer, and (ii) shall
designate counsel for the Holder giving the notice. The Holder giving notice
will submit a copy thereof to the counsel designated in the notice. The
following provisions shall then apply:


(a) If in the opinion of counsel for the Holder reasonably satisfactory to the
Company the proposed transfer may be effected without registration of Restricted
Securities under the Act (which opinion shall state the basis of the legal
conclusions reached therein), the Holder shall thereupon be entitled to transfer
the Restricted Securities in accordance with the terms of the notice delivered
by the Holder to the Company. Each certificate representing the Restricted
Securities issued upon or in connection with any transfer shall bear the
restrictive legends required by Section 7.1 hereof.


(b) If the opinion called for in (a) above is not delivered, the Holder shall
not be entitled to transfer the Restricted Securities until either (x) receipt
by the Company of a further notice from such Holder pursuant to the foregoing
provisions of this Section 7.2 and fulfillment of the provisions of clause (a)
above, or (y) such Restricted Securities have been effectively registered under
the Act.


   7.3 Termination of Restrictions. The restrictions imposed by this Section 7
upon the transferability of Restricted Securities shall cease and terminate as
to any particular Restricted Securities: (a) which Restricted Securities shall
have been effectively registered under the Act, or (b) when, in the opinions of
both counsel for the Holder thereof and counsel for the Company, such
restrictions are no longer required in order to insure compliance with the Act
or Section 8 hereof. Whenever such restrictions shall cease and terminate as to
any Restricted Securities, the Holder thereof shall be entitled to receive from
the Company, without expense (other than applicable transfer taxes, if any), new
securities of like tenor not bearing the applicable legends required by Section
7.1 hereof.

7

--------------------------------------------------------------------------------




8. Ownership, Transfer and Substitution of Warrant.


   8.1 Ownership of Warrant. The Company may treat the person in whose name this
Warrant is registered in the Warrant Register maintained pursuant to Section
8.2(b) hereof as the owner and holder thereof for all purposes, notwithstanding
any notice to the contrary, except that, if and when any Warrant is properly
assigned in blank, the Company may (but shall not be obligated to) treat the
bearer thereof as the owner of such Warrant for all purposes, notwithstanding
any notice to the contrary. Subject to Section 7 hereof, this Warrant, if
properly assigned, may be exercised by a new holder without a new Warrant first
having been issued.


8.2 Office; Transfer and Exchange of Warrant.


(a) The Company will maintain as principal offices at 7222 Commerce Center,
Suite 240, Colorado Springs, CO 80919 as the office where notices, presentations
and demands in respect of this Warrant may be made upon it until the Company
notifies the holder of this Warrant of any change of location of the office.


(b)  The Company shall cause to be kept at its office maintained pursuant to
Section 8.2(a) hereof a Warrant Register for the registration and transfer of
this Warrant. The names and addresses of holders of this Warrant, the transfers
thereof and the names and addresses of transferees of this Warrant shall be
registered in such Warrant Register. The Person in whose name any Warrant shall
be so registered shall be deemed and treated as the owner and holder thereof for
all purposes of this Warrant, and the Company shall not be affected by any
notice or knowledge to the contrary.


(c)  Upon the surrender of this Warrant, properly endorsed, for registration of
transfer or for exchange at the office of the Company maintained pursuant to
Section 8.2(a) hereof, the Company at its expense will (subject to compliance
with Section 7 hereof, if applicable) execute and deliver to or upon the order
of the Holder thereof a new Warrant of like tenor, in the name of such holder or
as such holder (upon payment by such holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face thereof for the number of
shares of Common Stock called for on the face of this Warrant so surrendered.


8.3 Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, upon
delivery of indemnity reasonably satisfactory to the Company in form and amount
or, in the case of any mutilation, upon surrender of this Warrant for
cancellation at the office of the Company maintained pursuant to Section 8.2(a)
hereof, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor and dated the date hereof.


9. Registration Rights. The Company hereby agrees that the Holder shall be
entitled, with respect to all Warrant Shares issued upon the exercise of this
Warrant, to the registration rights set forth in the Registration Rights
Agreement, dated as of ______, 2006, by and among the Company, the Holder and
the other investors in the Company’s private offering of senior subordinated
secured convertible notes and Warrants, as may be amended or supplemented from
time to time, the terms of which are hereby incorporated by this reference, with
the same force and effect as if specifically set forth herein.

8

--------------------------------------------------------------------------------




10. No Rights or Liabilities as Stockholder. No Holder shall be entitled to vote
or receive dividends or be deemed the holder of any shares of Common Stock or
any other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised and the shares of Common Stock purchasable upon the exercise hereof
shall have become deliverable, as provided herein. The Holder will not be
entitled to share in the assets of the Company in the event of a liquidation,
dissolution or the winding up of the Company.


11. Notices of Record Date, Etc. In case the Company shall take a record of the
holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right; or of any capital reorganization of
the Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company; or of the
voluntary or involuntary dissolution, liquidation or winding-up of the Company,
then, and in each such case, the Company will mail or cause to be mailed to the
registered holder of this Warrant a notice specifying, as the case may be: (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice unless such
prior notice is waived by the registered holder of this Warrant.

9

--------------------------------------------------------------------------------




12. Notices. Any notice or other communication in connection with this Warrant
shall be deemed to be given if in writing (or in the form of a facsimile)
addressed as hereinafter provided and actually delivered at said address: (a) if
to any Holder, at the registered address of such holder as set forth in the
Warrant Register kept at the office of the Company maintained pursuant to
Section 8.2(a) hereof, or (b) if to the Company, to the attention of its Chief
Financial Officer at its office maintained pursuant to Section 8.2(a) hereof;
provided, however, that the exercise of any Warrant shall be effective in the
manner provided in Section 3 hereof.


13. Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of shares of Common Stock underlying this Warrant
upon exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificate for shares of Common Stock underlying
this Warrant in a name other that of the Holder. The Holder is responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving shares of Common Stock underlying this Warrant upon
exercise hereof.


14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.


15. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of New York. The section headings in this
Warrant are for purposes of convenience only and shall not constitute a part
hereof.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the date first above written.



        FRIENDLYWAY CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
11

--------------------------------------------------------------------------------



EXHIBIT A


PURCHASE FORM
 
To: friendlyway Corporation
Dated:____________

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___), hereby elects to purchase (check applicable box):

 
_________ shares of the Common Stock of friendlyway Corporation covered by such
Warrant; or 

 
the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in subsection 3.1(b).

 
The undersigned herewith makes payment of the full Warrant Price for such shares
at the price per share provided for in such Warrant. Such payment takes the form
of (check applicable box or boxes):
 
$______ in lawful money of the United States; and/or


______ the cancellation of such portion of the attached Warrant as is
exercisable for a total of _____ Warrant Shares (using a Fair Market Value of
$_____ per share for purposes of this calculation) ; and/or


_____ the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3.1(b), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3.1(b).
 

                    Print or Type Name                         (Signature must
conform in all respects to name of holder as specified on the face of Warrant) 
                          (Street Address)                            
(City)         (State)         (Zip Code) 


12

--------------------------------------------------------------------------------




